Title: To James Madison from Caesar A. Rodney, 16 January 1810
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,Wilmington Jany. 16th. 1809. [1810]
The critical situation of our country necessarily engages the attention of every thinking man in the community. It must more particularly occupy the minds of those to whom the nation has confided any share in the direction & management of its political concerns. The Chief-magistrate of the Union, must feel in a pre-eminent degree, for the public welfare, from the peculiar responsibility attached to his elevated situation; and none can experience more anxious solicitude, than yourself. The uniform patriotism that has animated your conduct, combined with the prudence firmness & wisdom, which have directed your steps, in the path of administration, afford an ample pledge to the country that every care will be taken of its interests & its honor.
We live in an age without precedent in history. A solitary neutral, amid a warring world. All the rules of virtue & morality, which bound together the great families of ma[n]kind, are violated with impunity, as caprice, interest, or ambition direct. The celebrated writers who have civilized the human race; who have taught man the laws of his nature; & have unfolded to sovreigns, the laws by which the conduct of nations should be governed, are no longer respected. Their voice is not heared. We may truly say with Cicero, “Inter arma silent leg⟨es⟩.” But the arbitrary orders & decrees of the belligerents, are resounded from the cannon’s mouth, in the tone of thunder. Grotius & Puffendorf, Vattel & Burlimqui may be laid on the shelf. They must give place to the novel codes daily published, according to the modern method of promulgation. The subject presents a gloomy prospect to the contemplative mind.
It is in this unexampled state of things, that we are struggling to preserve the moral rules of action, between nations, against the oppressive systems of the contending powers. The task is indeed Herculean. We have sincerely endeavoured, without partiality or prejudice, to support the legitimate rights of Neutrals, when all the great naval powers, were parties to the war. Perhaps, if they were at peace, they would suffer the exercise of no belligerent rights on the ocean. In their present situation, they practice exactly the reverse. They allow no rights of neutrality. When I reflect on the magnitude & difficulty of the undertaking, I lament that the wise measure, recommended by your illustrious predecessor, had not been continued, until the desired effect was produced. I am conscious it would have accomplished the purpose if rigidly enforced. The embargo was the anchor of hope, in such a tempest as the world never before witnessed, and in which it seems to be the will of Providence, that human affairs should now fluctuate. But we were driven from our safe morings, before the storm had subsided. We have been of course buffeted by the waves, & the question presents itself what is best to be done? In this perilous moment, every man should endeavour to preserve the bark. If ever there was a period, which called for unanimity, it is emphatically the present. Every motive of honor patriotism & duty, conspire to urge all good men, to rally round the common standard of the goverment. The crisis ought to efface the distinction of party, & those who on some points have been opposed to the administration, should make a common cause against a common foe. Among the uniform friends of administration, whatever little differences of opinion may have arisen, from the complicated state of affairs, should be reconciled or forgotten. No personal jealousies should be permitted to ruffle the stream of their patriotism. All reasonable sacrifices ought to be made on the altar of accommodation & at the shrine of the Union. By these means the nation would be resolved into a most formidable mass of strenth. Possessing these sentiments, I must acknowledge that I have been disappointed, by the conduct lately manifested by the Federalists in Congress: And I lament to see the business of the Yazous revived, & more especially at such an eventful moment. I fear it will prove a torch of discord: That it will spread a flame not easily extinguished.
England & France have both played a foolish game in relation to this country. They have acted as if they were blind. Either of them by withdrawing their arbit[r]ary orders or decrees might have involved us in a war with the other. And yet neither of them have been willing to take the first step, lest the other might follow in the track. Perhaps it has been the best course they could have pursued for us. It may have, thus long, preserved us from the calamities of war.
From both nations we have received sufficient cause for commencing hostilities. We have thus far avoided them, with either, by the pacific line of conduct adopted. Can we stand on this course any longer with safety? If we cannot, however painful or reluctant the duty, we must yeild to the only alternative. It is not a contest for place, but an arduous conf[l]ict for those rights which God & nature have given an Independent nation. We should be actuated by no narrow or selfish motives in the consideration and decision of this momentous question. If peace can only be preserved by the abandonment of national character, the path is very plain. I am not so ambitious of a contest, as to rush into war on a mere punctilio, more especially in the present state of the world. When every day may produce some unexpected event, and when no human experience can furnish a chart by which to steer. A general peace may take place during this winter. It is true, such a result is not probable, but things cannot, in this age, be calculated by the common arithmetic of human events. If this should happen, the wrongs of neutrals would cease. The war I apprehend will not, nay, cannot last, many years longer. May not our embarking in this late stage on the troubled ocean, have a tendency to prolong it? May we not, in case of peace, be left in the lurch & may not war produce new trammels by alliance or treaty? At all events will it not have a demoralising effect on the country, & be productive of injury to our Republican institutions systems, habits & manners? I cannot subscribe to the doctrine of Lord Kaims & Baccon that a state of peace is unnatural to men, & that it renders them beasts of burthen. But with all my prepossessions in favor of peace, the insults added to the injuries we have sustained, afford I must acknowledge, independent of the novel state of the world, an abundant cause of war. I feel no partialities for England or France. The Emperor & the King in my veiw are equal enemies to free goverment. There was a period when we all felt the cause of Frenchmen as our own, but that has long since passed by.
If we unsheath the sword, I am most decidedly for selecting our foe. We have at least a choice of enemies. The idea of going to war at once with both powers (or in other language with all the world) has ever appeared to my mind preposterous. The opinion sometimes expressed, that one or the other, would soon make peace with us, might prove woe-fully incorrect. At all events it would not afford so fair an opportunity, as if we were not to wage war with all. We should not add any real strenth to our cause by such a policy. Rely on it, those among our opposers who advocate this course, from a nice refined sense of punctilious scruples, have sense eneough to discern, the embarassment which must necessarily ensue.
England is our old & inveterate enemy. She has done us more injury. The impressment of our seamen alone is worse than all we have sustained from France. She is vulnerable by land & water. Her provinces we can conquer & the remnant of her commerce will become a prey to our privateers. In the last war before our allianc⟨e⟩ with France, Marshall states, that we had raised insurance higher than when England was at War with both France & Spain, by the active enterprising spirit of our privateers-men. On this fleet I would rely, much more than our navy. I have heared seafaring men assert that the “Fair American” & the “Holker” did more injury to the British commerce in our last war, than all our thirteen frigates, the principal part of which, were soon captured. It is true the British navy has been greatly increased since that period, & her supremacy on the ocean established. But our privateers would be found on experiment, to have increased in a much greater proportion, than the English Navy.
I have little doubt, but we could get money eneough at home, but if we do not declare war against Europe, I presume we may borrow foreign capital, & leave our domestic, to be applied to manufactures privateers & other purposes.
The experienced mind of Mr. Gallatin can furnish without difficulty, sufficient resources for prosecuting a war, from the ample stores our own country affords.
I would enter into no “entangling alliance” with France, but rely on the fact of our being actually at war with England, to produce in Europe all the benificial effects that could, reasonably, be expected. The reign of British influence will soon be over in this country. The cause will cease, & the effect will of course. I consider England rapidly on the decline, & contemplate her fall as not far distant. She will not suffer our trade to expand its wings & take its accustomed flight, because we interfere with her commerce. This however will render us less able to purchase her manufactures. We have been as busy as bees collecting honey from every coast and clime for her hive. By her mandate we are confined to our own shores. The capital heretofore employed in trade will be invested in manufactories of various kinds in this country. England is doing by this conduct more to establish manufactures than we could do ourselves. Her excise & her export duties she has strained to the highest pitch. In a few years (as they cannot reduce, but must increase them) in reference to her more important articles, they must amount to a prohibition. Already they furnish sufficient inducements to manufacture for ourselves.
As things are, England has little or no interest in the question relative to the Colonial trade; yet she will not acquiesce in the circuitous commerce between the colony & the mother country.
The period is not favorable for the commencement of a war. The ocean must be covered with our vessels. The East India & Brazil trade must be greatly exposed, unless advice boats were dispatched immediately on the rupture with Jackson. From the time Canning came into power I have suspected, that such was their infatuated policy, they really desired war with us, but did not like to begin it themselves. They wished to throw the odium on us. It is possible they may commence hositilities [sic] when they receive Jackson’s budget, & strike without notice. They never could have a fairer opportunity. They have treacherously seduced our commerce abroad, & may now seize on the prey. Our exposed ports ought to be promptly attended to. The winter season will protect many. But New-York & New Orleans require particular attention. If England should attack us, it will releive us from all difficulties about commencing war.

I am much pleased with the treatment Jackson received from the government, & highly gratified with the able decorous and dignified style of the correspondence with him. The admirable veiw which Mr. Giles has taken of this subject, for popular instruction & convertion, cannot be excelled or equalled. His speech should be distributed all over the country with every almanack for the new year.
The sentiments expressed by the venerable Dickenson in a letter addressed to me & dated the 16th. of Novr. 1807. are not inapplicable to the present times.
“The infatuated policy of Britain has placed her in such a position, that she seems to think her safety depends on hostility against the world. Perhaps it does. If she is to fall in the contest she will go down with a tremendous crash and dreadful ruin to many others—I turn my eyes from the object witness as I am for more than fifty years of British folly.
“At present let us prepare as well & as quickly as we can, against the most imminent dangers. We ought among other things to have 15. or 20. Gun boats in the Delaware.”
The situation of England must be daily becoming more de[s]perate. Previously to the French war her funds were very high. After embarking in a contest which appears likely to prove fatal to herself, but may prove fatal to the liberties of all mankind, her funds experienced a drepression [sic] in the year 99. greater that [sic] at any period during the American war. They have it is true since recovered from a collapse which reduced them to about one half the value they possessed before they plunged into the war with France, but the paroxism may soon return, when their laws can no longer make Bank paper equal to gold & silver coin. In proportion as the annual sums for their expences increase, the ability & resources may diminish.
With a blind old King more than seventy years of age, the heir apparent near Fifty, with a broken constitution, & a little girl of about fourteen the next in succession, the British nation must have, under the present exigences, a hopeful prospect.
When we look round to Buonaparte, who may be styled not merely the Colossus of Europe, but of the world, & who is indebted to England for an extent of power & empire, not only unequalled but unrivalled since the creation of man, we behold a different order of things. Whether we contemplate his character as a warrior or stateman, he has displayed equal talents. He does every thing at the proper time, and fortune seems to crown all his plans with success. What were the conquests of Alexander compared with those, he has atcheived? What the extent of Roman Empire in its most expanded State, or that of his predecessor Charlemagne contrasted with wide limits or range of Buonaparte? His ally the Emperor of all the Russias possesses dominions more extensive than those of Charlemagne or than t⟨he⟩ Empire of Rome. And Russia is his sattilite. His vassal King’s & his humbled Emperor’s territories, added to those governed immediately in his own name, must furnish him with strenth & resources, the extent of which it would be difficult to calculate.
If this gigantic power, as some of our wise men have predicted, Cyclops like, intends the fate of Ulysses for us, I trust like Ulysses we shall escape by having the sea between us, & by our own wisdom & strenth.
Not to have a war with England or France is a most desirable object, if it can be accomplished consistently with those principles which ought to govern an independent & enlightened nation. I would avoid Scylla & Charybdis too if possible, but in no event would I run upon both. If the trade with Europe were once opened our fast sa[i]ling vessels would carry our produce there, & bring us in return the articles we want.
Will our friends & the great body of congress unite in any system of measures devised on the maturest reflection? It is a glorious occasion, & I trust they will. Yet I have my apprehensions. I submit in confidence the above desultory reflections to your better & more experienced judgment. In a few days I shall repair to my post & have the pleasure of a personal communication. With great esteem I remain Dr. Sir Yours truly & affecy.
C A. Rodney
